 


113 HR 5552 IH: To designate the United States Customs and Border Protection Port of Entry located at First Street and Pan American Avenue in Douglas, Arizona, as the “Raul Hector Castro Port of Entry”.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5552 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Barber (for himself, Mr. Pastor of Arizona, Mr. Grijalva, Mrs. Kirkpatrick, Ms. Sinema, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To designate the United States Customs and Border Protection Port of Entry located at First Street and Pan American Avenue in Douglas, Arizona, as the Raul Hector Castro Port of Entry. 
 
 
1.Raul Hector Castro Port of Entry 
(a)DesignationThe United States Customs and Border Protection Port of Entry located at First Street and Pan American Avenue in Douglas, Arizona, shall be known and designated as the Raul Hector Castro Port of Entry. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the port of entry referred to in subsection (a) shall be deemed to be a reference to the Raul Hector Castro Port of Entry.  
 
